Order entered March 6, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01569-CV

                          IN THE INTEREST OF J.W.C., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-13-17254-T

                                             ORDER
       Before the Court is appellants’ March 5, 2015 motion for an extension of time to file their

brief, which was tendered to the Court on February 26, 2015. We GRANT appellants’ motion.

Appellants’ brief is deemed filed as of the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE